DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 21 December 2020, to claims 1-2 are acknowledged by the Examiner.
Claims 1-9 are currently pending.
Response to Arguments
In response to applicant’s arguments for claim 1 that Adarraga does not disclose “first slide member connected to the first link and provided with a first slide track having an arc shape that is convex away from the joint in a side view with the extension side of the first body part and the extension side of the second body part as a front” and “wherein the first and second slide tracks have different centers of curvature from each other in the side view”, the Examiner respectfully disagrees. As the limitation is newly added it was not previously presented and therefore was not examined.  As such the scope of the claim changed and a new grounds of rejection has been provided with an updated interpretation of the Adarraga reference in the rejection below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0287850 A1 to Adarraga.
Regarding claim 1, Adarraga discloses a joint mechanism (linkage assembly 40 having knee hinge having an angle limitation mechanism, p. [0246]) pivotably connecting a first link and a second link respectively (linkage assembly 40 is located between the first and second support members and can be split into two subassemblies 41, 44, such that the first linkage assembly 41 is an upper linkage assembly that connects to a point above the knee and below the hip and the second linkage assembly 44 is a lower linkage assembly that connects to a point below the knee and above the ankle, Figs 37-38, p. [0149-0150]) to be fitted on a first body part and a second body part of a user to assist motion of the user (first linkage assembly connects to a point above the knee, second linkage assembly connects to a point below the knee, Figs 37-38, p .[0149-0150]), the first and second body parts being connected to each other via a joint (upper leg is connected to lower leg at the knee joint, Figs 37-38), the first link extending along an extension side of the first body part when fitted on the first body part (upper linkage assembly 41 extends along the thigh of the user between the hip and the knee, Figs 37-38, p. [0149-0150]), the second link extending along an extension side of the second body part when fitted on the second body part (lower linkage assembly 44 extends along the calf between the knee and the ankle, Figs 37-38, p. [0149-0150]), the joint mechanism (knee hinge having an angle limitation mechanism (ALM), p. [0246]) comprising:
 as a front (the ALM and the curved plates are positioned parallel to the longitudinal axis of the body specifically of the leg extending along the thigh between the hip and the knee and the calf between the knee and the ankle, as such the curved plate 91A has rails 93A, 94A on its lower edge that has a convex arc shape when viewed from the posterior side view, Figs 43-47, p. [0149-0150, 0246-0247, 0250]);
	an intermediate slide member (curved plate 91B-E, see annotated Figure 43 below, as there are multiple curved plates 91, 92 that interconnect with each other the Examiner has labeled each of them, Figures 43-47, p. [0250]) provided with a first corresponding slide track (groove 96B-E is located on the upper edge and has a convex arc shape, Figs 43, 47, p. [0250]) configured to cooperate with the first slide track (groove 96B connects to rails 93A, 94A, Figs 43-37, p. [0250]) and a second slide track having an arc shape that is convex away from the joint in the side view (the ALM and the curved plates are positioned parallel to the longitudinal axis of the body specifically of the leg extending along the thigh between the hip and the knee and the calf between the knee and the ankle, as such the curved plates 91B-E has rails 93B-E, 94B-E on its lower edge that has a convex arc shape when viewed from the posterior side view, Figs 43-47, p. [0250]), and connected to the first slide member so as to be slidable along the first slide track (curved plate 91B is slidably connected to curved plate 91A, Figs 37-43, p. [0246, 0250-0251]); and
		a second slide member (curved plate 92, see annotated Figure 43, Figures 43-47, p. [0250]) provided with a second corresponding slide track (groove 96 of curved plate 92, Figs 43-
	wherein the first and second slide tracks have different centers of curvature from each other in the side view (when viewed from the posterior side view each curved plate has a different center of curvature as each one is shortened as they extend between the upper and lower linkage assemblies 41, 44, Figs 43-45, p. [0250]).

    PNG
    media_image1.png
    743
    870
    media_image1.png
    Greyscale

Regarding claim 2, Adarraga discloses the invention as applied to claim 1 above. Adarraga further discloses wherein the intermediate slide member (curved plate 91B-E, see annotated Figure 43 above, as there are multiple curved plates 91, 92 that interconnect with each other the Examiner has labeled each of them, Figures 43-47, p. [0250]) comprises:

	a second intermediate slide member (curved plates 91C, see annotated Fig 43 above, Figs 43-47, p. [0250]) provided with the second slide track  (curved plate 91C has rails 93C, 94C on its lower edge that has a convex arc shape, Figs 43-47, p. [0250]) and a third corresponding slide track configured to cooperate with the third slide track and connected to the first intermediate slide member so as to be slidable along the third slide track (curved plate 91C has groove 96C that slidably connects with rails 93B and 94B of curved plate 91B, , Figs 43-47, p. [0250]),
	wherein the third slide track has a center of curvature different from the centers of curvature of the first slide track and the second slide track (each curved plate has a different center of curvature as each one is shortened as they extend between the upper and lower linkage assemblies 41, 44, Figs 43-45, p. [0250]).
Regarding claim 3, 
Regarding claim 4, Adarraga discloses the invention as applied to claim 2 above. Adarraga further discloses wherein the third slide track has a radius of curvature different from at least one of a radius of curvature of the first slide track and a radius of curvature of the second slide track (each curved plate has a different radius of curvature as each one is shortened as they extend between the upper and lower linkage assemblies 41, 44, Figs 43-45, p. [0250]).
Regarding claim 5, Adarraga discloses the invention as applied to claim 1 above. Adarraga further discloses wherein at least one of the first slide member and the second slide member is connected to a corresponding one of the first link and the second link so as to be pivotable about a pivot axis to be parallel with an axis of motion of the joint. (curved plate 91A is connected to the upper linkage assembly 41 and curved plate 92 is connected to the lower linkage assembly 92 wherein the upper and lower assemblies 41, 44 are then allowed to pivot and bend relative to each other and parallel with the bending of the knee joint, Figs 43-47, p. [0246, 0250-0251]).
Regarding claim 8,
Regarding claim 9, Adarraga discloses the invention as applied to claim 8 above. Adarraga further discloses wherein the first and second slide tracks are configured such that an area in which an instant center of rotation of the second slide member relative to the first slide member may be located includes a trajectory of an axis of motion of the knee joint (rails 93, 94 and grooves 96 allow the angle limitation mechanism 90 to follow the motion of the knee joint, p. [0246, 0250-0251]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0287850 A1 to Adarraga, as applied to the claims above, further in view of US 2010/0268137 A1 to Bachmann, et al..
Regarding claim 6, 
Adarraga does not disclose an elastic member connected to the first link and one of the second link and the second slide member such that, when expanded, the elastic member produces a moment on the first link and the second link in a direction for extending the joint.
Bachmann, et al. teaches an analogous joint mechanism (orthotic brace for a joint, title, abstract) having an elastic member connected to the analogous first link and one of the analogous second link and the analogous second slide member (elastic member such as cable 122 extends through first and second nesting elements 102d and interlocking bases 174, see Figs 4D-E, p. [0067-0069, 0012]) such that, when expanded, the elastic member produces a moment on the first link and the second link in a direction for extending the joint (the elastic member 122 produces a moment on the first and second nesting elements 102d, the first position of the elastic member places the bracing device in the first condition and the second position of the elastic member places the bracing device in the second condition which follows the movement of the joint, p. [0012]) providing the ability to adjust frictional forces between the first and second links and thereby adjusting the resistance to movement of the bracing device (Bachmann, et al., p. [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint mechanism as disclosed by Adarraga to further include an elastic member connected to the first link and one of the second link and the second slide member such that, when expanded, the elastic member produces a moment on the first link and the second link in a direction for extending the joint as taught by Bachmann, et al. in order to provide the ability to adjust frictional forces between the first and second links and thereby adjusting the resistance to movement of the bracing device (Bachmann, et al., p. [0012]).
Regarding claim 7, 
Adarraga as modified by Bachmann, et al. does not disclose a moment adjustment mechanism configured to adjust the moment produced from the elastic member by adjusting a connection position of the elastic member to the first link in a direction of expansion of the elastic member.
Bachmann, et al. further teaches a moment adjustment mechanism configured to adjust the moment produced from the elastic member by adjusting a connection position of the elastic member to the first link in a direction of expansion of the elastic member (actuator 120 adjusts the cable 122 position in relation to the first and second nesting elements 102d, such that when the cable 122 is extended or retracted the resistance to movement is adjusted between the first and second nesting elements 102d, p. [0067-0069]) providing the ability to adjust frictional forces between the first and second links and thereby adjusting the resistance to movement of the bracing device (Bachmann, et al., p. [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic member as disclosed by Adarraga as modified by Bachmann, et al. to further include a moment adjustment mechanism configured to adjust the moment produced from the elastic member by adjusting a connection position of the elastic member to the first link in a direction of expansion of the elastic member as taught by Bachmann, et al. in order to provide the ability to adjust frictional forces between the first and second links and thereby adjusting the resistance to movement of the bracing device (Bachmann, et al., p. [0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786